Lumpkin, Justice.
Burt executed and delivered a promissory note to Beaves, payable to the order of the latter at the office of the Beaves Warehouse Company. This note, before its maturity, was duly assigned to the National Bank of Athens, which brought suit upon the same against Burt as maker, and Beaves as indorser. Burt’s defense was, that he had paid the note to the Beaves Warehouse Company, and that it, as the agent of the plaintiff, was “authorized to- receive *381payment of said note.” The plain meaning of this language is, that the warehouse company had express authority from the bank to collect this identical note; and this being so, it was not essential that the defendant’s plea should allege the note was actually in the hands of the agent at the time of its payment. ¥e therefore hold that the plea was good without this allegation, and it follows, of course; that evidence in support of'it was properly received.
Complaint is made that the court gave in charge to the jury section 2178 of the code.. There certainly was no error in so doing,' it appearing from the record that the defendant introduced evidence strongly tending to show that the warehouse company had express authority from the bank to collect from Burt the note sued on, and also that the bank had ratified partial collections upon the note made by the warehouse company before it was finally settled. The case was one in which the question of agency, both express and implied, was directly involved, and therefore the provisions of the above mentioned section of the code, which deals with this subject, were strictly applicable.
The jury were warranted in finding that the plea of the defendant was sustained by the facts of the transaction, and we find no cause for disturbing the judgment of the court below, refusing to grant a new trial.

J udgment affirmed.